I am pleased to have this
opportunity, the first since my assumption of the presidency
of Guyana, to share with the Assembly some issues of
interest and concern to the Group of 77, which Guyana now
has the honour to chair.
A mere three months remain before mankind enters a
new millennium filled with great hopes. Whether those
hopes are realized will depend largely on the decisions we
take, as an organization of united peoples, on how we
collectively face the future. This fifty-fourth session of the
General Assembly therefore represents a crucial turning
point where we can follow either the high road to
enlightened multilateralism or the low road leading to
narrow self-interest.
I am confident that the Assembly will not fail to take
the right direction. As the Foreign Minister of Namibia, Mr.
President, you have given long and distinguished service to
your country, which, after a bitter struggle against apartheid
rule, stands as an independent and proud member of the
family of nations. On behalf of the Group of 77, I salute
Namibia and offer to you personally our warmest
congratulations and good wishes for a successful Assembly.
To your predecessor, Mr. Didier Opertti of Uruguay,
we offer our sincere appreciation for the guidance provided
to the Assembly over the past year.
A warm welcome is also extended to the three new
members of the United Nations — the Republic of Kiribati,
the Republic of Nauru and the Kingdom of Tonga.
And to our Secretary-General I wish to convey our
gratitude for his sustained stewardship of the Secretariat,
and more particularly for his report on the Organization's
work.
The challenges we must address this year are
formidable. Our world continues to be plagued by a
multiplicity of conflicts, both old and new, inter-State and
intra-State, that have not only imperilled global peace and
security but also sap our economic and social vitality.
Whether in Afghanistan, Kosovo, the Middle East or the
Great Lakes region of Africa — to name just a few conflict
zones — a heavy toll is being exacted on human life and
development. Equally disturbing is the apparent inability
of the world community to contain this increase in
tensions and conflicts.
The world Organization is continuously challenged
by the outbreak of internecine strife in one country after
another. Without a clear strategy, the United Nations can
do no more than muddle through these crises in the hope
that the warring factions will eventually see the virtues of
peace. In these distressing circumstances, it is not only
the parties to the conflict that are losers but also the
international community. As a result of the increasing
claims for peacemaking and peacekeeping operations,
developing countries are deprived of much needed
development resources and are politically weakened.
Gradually the United Nations must move forward into the
area of peace-building to obviate recidivism and to
reconstruct shattered societies. By helping to strengthen
democracy, government institutions and the rule of law,
as well as rebuilding the foundations for long-term
development, the Organization can help post-conflict
States to rebuild themselves.
The time may have come to revisit the United
Nations Agenda for Peace, as well as its Agenda for
Development, to see where deficiencies lie and what
could be done to remedy them.
The time has also come to strengthen the Security
Council, the organ primarily responsible for the
maintenance of international peace and security, so that it
may become more democratic, representative and
credible. Of course, the United Nations cannot do what
the parties to conflict are not prepared to do. Without a
true commitment to peace by all involved there can be
scant prospect of any lasting settlement. As we have seen
from recent developments in the Middle East, the parties
involved must show a strong will to resolve the conflict
through peaceful means. Only then can the United
Nations, using the instruments provided by its Charter,
serve to facilitate negotiations for a satisfactory outcome.
Accompanying these threats to international security
and stability are strong economic and social forces which
impact negatively on our countries. While globalization
and trade liberalization have benefited strong economies,
they have also exposed weaker States to marginalization
from the world economy. By opening the floodgates of
trade and finance, globalization has invariably wrought
havoc on small and weak economies, which can do
precious little to withstand its impact. Economic and
social misery have followed in its wake, exposing the
12


particular vulnerabilities of small developing countries,
many of which are dependent on a single agricultural crop
— like bananas or sugar — for the livelihood of their
peoples.
At the regional meetings which have been held thus
far in preparation for the tenth session of the United
Nations Conference on Trade and Development (UNCTAD
X) caution has been sounded against the worst excesses of
trade liberalization. Having benefited from the Tokyo and
Uruguay Rounds, the industrialized countries are anxious to
hold further negotiations — the mother of all rounds — for
free trade in the next millennium. Theoretically, developing
countries can also gain from increased liberalization.
However, since they are for the most part too weak to take
advantage of the new opportunities, they run the risk of
greater marginalization and, indeed, elimination from the
market place.
Fear of this eventuality is based not on uninformed
speculation, but on the harsh reality of experience. Past
negotiating rounds have yielded significant concessions to
developed economies, while offering relatively little to
developing countries in terms of opening up markets for
their own products. At bottom, the problem is one of an
imbalance in negotiating strength of its contracting parties,
resulting in more favourable outcomes for the strongest. Yet
the developing countries are being urged to enter into a new
round of negotiations, the millennium round, the result of
which is likely to be no different from that of the past
unless its agenda is balanced by issues of concern to the
developing countries.
To be able to enter the global marketplace, developing
countries should be assisted in the strengthening of their
productive capacities and in widening their access to export
markets. They need to be assured of stabilization in the
international financial and monetary system in order to
avoid the hazards of currency fluctuations. Equally
important, given the vast disparity which exists in the
economic capacities of countries, special and differential
treatment should be granted to developing countries in
accordance with the principles outlined in part IV of the
General Agreement on Tariffs and Trade (GATT) and the
GATT legislative clause of 1971.
Special consideration will have to be given to Africa,
the least developed countries and structurally weak
economies, in particular the small island developing States,
which are seriously disadvantaged in the area of trade. The
special session to review the Programme of Action with
regard to the sustainable development of small island
developing States, which will be held here in just a matter
of days, and the summit of the least developed countries
scheduled for the year 2001 should serve to generate new
initiatives to help these vulnerable States.
However, to benefit from the international trading
system developing countries must receive significant debt
relief and the necessary official development assistance to
boost the overall productive capability. Consequently, in
the face of rampant globalization, it is imperative that the
international community should come together to create
a modern development vision and strategy aimed at
bridging the dangerous division which now separates the
prosperous from the poor nations. This new approach
should be based on an international consensus on
development and on the rights and obligations of the
partners.
As the preparations undertaken this year for the
review of the summits held in Beijing, Cairo and
Copenhagen have shown, there is an increasing number
of people, the majority of them women and children,
living under adverse conditions caused by poverty.
Despite great strides in the fields of health and education
in the developed world, many developing countries
continue to be plagued by unequal and inadequate access
to education and health care, high infant and maternal
mortality, as well as lack of access to safe drinking water
and proper sanitation. Indeed, low levels of health have
inhibited the achievement of socially and economically
productive lives, not to mention the devastating social and
economic impact of the HIV/AIDS pandemic, as well as
malaria, on a number of developing countries, particularly
in Africa.
The Cologne initiative to expand the scope and
provision of relief for the heavily indebted poor countries
was a welcome step forward. Unfortunately, however, it
does not go far enough to alleviate the debt burden which
the developing countries still bear. Nothing short of the
cancellation of some of these countries' debts will be
sufficient to improve their circumstances to the point
where they can be active participants in the world
economy. The situation of many low-income countries
has been made even more acute by the rapid decline of
official development assistance in the wake of
globalization's spread and over reliance on the market to
promote development.
The financing of development must therefore be
placed on a more sound and predictable basis. The Group
of 77 therefore attaches the greatest importance to the
13


holding of a high-level conference by the year 2001 to
address this pressing issue. We believe that if Member
States can address all aspects of the problem — particularly
those identified in the Secretary-General's report on
financing for development — we may yet find solutions
that are acceptable and effective. Crucial to the successful
outcome of the conference, however, is a general
acceptance of a more enlightened approach to international
development cooperation based on a genuine concept of
interdependence and partnership.
Indeed, there is an acute need for a new global agenda
with the objective of putting a human face on the
marketplace. Policies aimed merely at creating
unsustainable social safety nets are hardly lasting solutions.
The root causes of the structural and endemic problems of
the developing countries, which ultimately lead to global
instability, must be addressed.
For their part, the developing countries which
constitute the Group of 77 are committed to the search for
ways and means by which we can accelerate the
development process. Even before the conference on
financing for development, we shall meet in Havana, Cuba,
next year for the first ever South summit. The Summit is a
long-cherished idea whose time has finally come. It will
allow the South a special opportunity to examine the impact
which globalization continues to have on developing
countries, as well as the policies and strategies needed to
harness the process and make it more amenable to control.
In this context, North-South relations must be reviewed to
see how they may be enhanced and put on a new basis for
mutual trust and advantage.
Understandably, the central focus of the South Summit
must be the strengthening of the unity and solidarity of the
Group of 77 and the identification of concrete initiatives to
promote practical cooperation between members. We have
also agreed to devote our attention to the promulgation of
knowledge and technology in order, hopefully, to achieve
a quantum leap towards our development. This, after all, is
an area in which the South can boast of remarkable
advances and of many centres of excellence that can be
utilized for the dissemination of skills and technology
among the countries of the Group of 77. The North can, of
course, do much to facilitate these exchanges by providing
requisite financing and supplying appropriate technology
and knowledge that would make the developing countries
more self-reliant and at the same time more competitive in
the world economy.
Coming, as it does, in the early months of the new
millennium, the South summit will certainly provide an
indication of the direction for the future. In Havana we
hope to have in attendance our developed partners, which
significantly, are usually present at all of our important
deliberations as observers. Also expected to participate in
the event are other key players in the development
process, such as our non-governmental organizations and
representatives of the private sector. Together, through an
interactive dialogue, we hope to forge a programme of
action which will serve as a catalyst for the development
of our countries and our peoples. Indeed, if given the
chance, the South summit, I dare say, will prove to be an
inspiration for the Millennium Assembly and for a new
compact on human development for the twenty-first
century.
Speaking for Guyana, I wish to reaffirm our
Government's intention to continue working for the
creation of a new global human order aimed at the
eradication of poverty and the establishment of a just and
more humane system of international relations. Conceived
by our late President Cheddi Jagan, whose entire life was
dedicated to empowering the poor and the weak — not
only in his native Guyana, but throughout the world —
the outlines of this new order have been presented at
major international forums, including the World Summit
for Social Development, which was held in 1995 in
Denmark. All 14 heads of Government of the Caribbean
Community (CARICOM), along with other world leaders
and eminent personalities, have declared their full support
for the proposal and their commitment to its widest
promulgation. We will therefore seek at this session to
advance it for further consideration.
Although much is being made of the dawning of the
millennium, it is obviously too much to expect that it will
bring solutions to all of the world's problems. It can
provide, however, an auspicious opportunity for the
international community to reflect upon the past
achievements, its present challenges and future
aspirations. With a firm sense of purpose and resolve, let
us use this occasion to create a brave new world in which
all our peoples may hope to live in peace — free from
fear, poverty and want.











